PER CURIAM.
We find that the trial court erred in failing to make provision for any recovery by the appellant, Federal Insurance Company, for future compensation benefits to be paid the injured employee. See Ramar-Dooley Construction Co. v. Norris, 341 So.2d 546 (Fla.2d DCA 1977). Accordingly, that portion of the order on equitable distribution is hereby reversed and remanded to the trial court with directions that a hearing be conducted in accordance herewith. In all other respects the order is affirmed.
ALDERMAN, ANSTEAD and DAUKSCH, JJ., concur.